Citation Nr: 9927134	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cysts on the face, 
neck, and chest as secondary to exposure to herbicide agents.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a tumor of the 
testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
October 1969.  This appeal arises from a February 1998 rating 
decision of the New York, New York, regional office (RO) 
which denied service connection for cysts of the face, neck, 
and chest as secondary to exposure to herbicide agents, and 
which determined that the veteran had failed to submit new 
and material evidence to reopen the claim of service 
connection for a tumor of the testicle.  This matter was 
Remanded by the Board of Veterans' Appeals (Board) in July 
1998 for the purpose of affording due process to the veteran, 
and it has been returned to the Board for appellate review.

In a statement received in June 1999, the veteran appears to 
have raised the issue of service connection for the residuals 
of hepatitis C.  He also initiated a claim for an increased 
evaluation of his service-connected post-traumatic stress 
disorder (PTSD).  The RO has yet to address the merits of 
either issue.  Nevertheless, the issues of the veteran's 
entitlement to service connection for the residuals of 
hepatitis C and entitlement to an increased evaluation for 
service-connected PTSD are not inextricably intertwined with 
the current appeal, and they are referred to the RO for the 
appropriate action.


REMAND

On the substantive appeal (VA Form 9) received in June 1998, 
the veteran requested that he be scheduled for a personal 
hearing before a member of the Board.  On the portion of the 
form asking the veteran where he would appear, he indicated 
that he wished to appear before a member of the Board at the 
RO.  He was not afforded said hearing.

Recognizing that there had been a violation of the veteran's 
due process rights, the Board Remanded matter in July 1998 
for the purpose of scheduling the veteran for the 
aforementioned personal hearing.

In September 1998, the veteran reported that he no longer 
wished to appear for a personal hearing before a member of 
the Board at the RO.  Rather, he asked that he be scheduled 
for a personal hearing before the Board in Washington, DC.  
The matter was returned to the Board whereupon a hearing was 
scheduled for July 14, 1999.  The veteran was advised of the 
scheduled hearing by a letter dated in May 1999.

In a statement received in June 1999, the veteran responded 
that an error had been committed in forwarding his case to 
Washington, DC.  He maintained that his due process rights 
had once again been trodden upon.  Specifically, he alleged 
that his representative failed to obtain his consent when it 
asked that he be scheduled for a personal hearing in 
Washington, DC.  He stated that he still wished to appear for 
a personal hearing at the RO.  The veteran's July 1999 
personal hearing in Washington, DC, was subsequently canceled 
without any further development.  The matter must again be 
returned to the RO so that the veteran can be scheduled for a 
personal hearing.

Under the circumstances of this case, additional development 
is required.  Accordingly, the case is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
personal hearing before a traveling 
member of the Board at the RO.

Thereafter, the case should be returned to the Board for 
appellate review, when in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

